Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 15, 2020

                                     No. 04-19-00500-CV

                                    Mary Ann JOHNSON,
                                          Appellant

                                               v.

                    Chandler Elizabeth JOHNSON and Mary M. Johnson,
                                         Appellees

                  From the County Court at Law No. 2, Bexar County, Texas
                               Trial Court No. 2017PC0180
                        Honorable Veronica Vasquez, Judge Presiding


                                        ORDER
        On October 14, 2019, appellant Mary Ann Johnson filed Appellant’s Motion to Strike. In
light of our disposition of this appeal, we DENY appellant’s motion as moot.

       Entered on this 15th day of January, 2020.

                                                                 PER CURIAM




       ATTESTED TO: ________________________
                             MICHAEL A. CRUZ,
                             Clerk of Court